                           UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
  SNYDER’S-LANCE, INC. and                         )
  PRINCETON VANGUARD, LLC,                         )
                                                   )
                              Plaintiffs,          )
                                                   )             Case No. 3:17-CV-00652
         v.                                        )
  FRITO-LAY NORTH AMERICA,                         )
  INC.,                                            )
                                                   )
                              Defendant.           )

                       DECLARATION OF E. DEBORAH JAY Ph.D.

       I, E. Deborah Jay, declare as follows:

       1.      I am over the age of 18 and competent to testify. I have personal knowledge of

the matters stated in this declaration and would testify truthfully to them if called upon to do so.


       2.      I am a principal and founder of Jay Survey Strategics, LLC, a California research

firm that specializes in providing survey design, sampling, data collection and statistical analysis.

I have more than 40 years of experience in conducting large-scale surveys of all types (e.g., mail,

Internet, telephone, and in-person), including surveys for public agencies, nonprofit

organizations, private companies and law firms. During my career, I have designed and directed

well over 800 surveys and more than 400 surveys in legal cases. I have testified on behalf of

plaintiffs and defendants in proceedings before state and federal courts and other tribunals (such

as the U.S. Patent and Trademark Office and the U.S. International Trade Commission), and

routinely have been qualified by courts as an expert in survey methodology. I also have lectured

on litigation surveys and survey methods before bar associations, trade associations, and business

and law schools, and have been on the faculties of numerous continuing legal education

programs.



      Case 3:17-cv-00652-KDB-DSC Document 40 Filed 10/29/18 Page 1 of 6
       3.      When this matter was before the Trademark Trial and Appeal Board (“TTAB”), I

designed, directed, and supervised the administration of a consumer survey on behalf of

Princeton Vanguard LLC. The survey found that the term PRETZEL CRISPS is understood by a

majority of consumers (55%) as a brand name, rather than as a common or generic name for a

category of goods. Among those survey respondents who had an opinion as to whether

PRETZEL CRISPS was a brand name or a common name, 60% indicated that they understood

the term to be a brand name. Accordingly, I concluded that the survey supported a finding that

the term PRETZEL CRISPS is not generic.


       4.      In connection with the TTAB proceedings I submitted three declarations. I submit

this declaration specifically to respond to the following discussion of my survey from the

TTAB’s 2017 decision:


               [W]e find probative the criticism that Dr. Jay’s instruction as to the

               meaning of a mark in the mini-course may have been ambiguous to

               participants in the Jay survey. In particular, the Jay survey used the term

               “WHEAT THINS” as an example of a brand. The issue with this choice, is

               that it is not a highly distinctive mark, and thus not a good example to

               participants of how to distinguish between a distinctive term and a merely

               well-advertised highly descriptive or even generic term. As we noted in a

               recent case, this can be problematic in a genericness survey. See Sheetz of

               Del., Inc. v. Doctor’s Assocs. Inc., 108 USPQ2d 1341, 1361 (TTAB 2013)

               (criticizing use of the “highly descriptive” terms QUARTER POUNDER

               and ORIGINAL RECIPE in the mini-course as examples of brands). Thus

               participants, given this instruction by Dr. Jay, may have been confused as

                                                 2
      Case 3:17-cv-00652-KDB-DSC Document 40 Filed 10/29/18 Page 2 of 6
               to the difference between generic terms that, although highly advertised

               can never acquire trademark status, as compared with terms that although

               they are merely or even highly descriptive, may be capable of acquiring

               distinctiveness. Id. Thus, even if we had considered the Jay survey,

               consistent with our findings in Sheetz, we would have been constrained to

               accord less probative value to its results.


Frito-Lay N. Am., Inc. v. Princeton Vanguard, LLC, 124 U.S.P.Q.2d 1184, 1197 (T.T.A.B.

2014).


         5.    To address this discussion from the TTAB decision, I first provide some brief

background from my prior survey. At the beginning of the survey, interviewers explained to

respondents the difference between brand names and common or generic names in the following

manner: “A common or generic name refers to a type of snack food whereas a brand name refers

to a snack food from one company or source.” Then, survey respondents were presented with

two examples, as follows: “TRAIL MIX is a common or generic name for a type of snack food

whereas CHEX MIX is a brand name. WHEAT CRACKERS is a common or generic name for a

type of snack food whereas WHEAT THINS is a brand name.”


         6.    To confirm that they understood the distinction between a common name and a

brand name, survey respondents were given a mini-test and asked whether BAKED TOSTITOS

is a brand name or common name, and whether TORTILLA CHIPS is a brand name or common

name. I understood at the time, and understand now, that BAKED TOSTITOS is a registered

trademark owned by Frito-Lay and TORTILLA CHIPS is the generic designation for BAKED

TOSTITOS and other snack foods made from corn tortillas.


                                                  3
         Case 3:17-cv-00652-KDB-DSC Document 40 Filed 10/29/18 Page 3 of 6
       7.      Those survey respondents who correctly identified BAKED TOSTITOS as a

brand name and TORTILLA CHIPS as a common name qualified for the survey and were

administered the remainder of the survey questionnaire.


       8.      The TTAB’s criticism that WHEAT THINS is not a highly distinctive mark, and

thus was not a good example to give respondents of how to distinguish between a distinctive

term and a merely well-advertised highly descriptive term, is specious. As noted above,

WHEAT THINS was not the only brand name that was provided to respondents as an example.

Respondents also were told that CHEX MIX was an example of a brand name, which is a

fanciful name for a type of snack food. Because descriptive terms like WHEAT THINS can be,

and in fact are, brand names, it would not have been proper to suggest that a brand name can

only be arbitrary or fanciful.


       9.      Moreover, in order to qualify to take the survey, respondents needed to

demonstrate that they understood the difference between brand names and generic names by

correctly answering the question about BAKED TOSTITOS and TORTILLA CHIPS.

Accordingly, all respondents who qualified to take my survey demonstrated that they understood

the difference between brand names and generic names.


       10.     In contrast to my survey, the Cogan survey in Sheetz of Del., Inc. v. Doctor’s

Assocs. Inc., 108 USPQ2d 1341, 1361 (TTAB 2013), which the TTAB cited in its 2017 decision,

did not include a mini-test. Accordingly, there was no way to know whether respondents in the

Cogan survey understood the difference between a brand name and a generic name. The TTAB

in Sheetz also found a number of other flaws in the Cogan survey, including that the universe of

respondents was too narrow, and that respondents were given the option of stating that the


                                                4
      Case 3:17-cv-00652-KDB-DSC Document 40 Filed 10/29/18 Page 4 of 6
subject terms were both common names and brand names. For all of these reasons, the TTAB in

Sheetz gave “very little weight” to the Cogan survey on the question of whether prospective

purchasers of sandwiches, excluding hot dogs, viewed the term “Footlong” as a common name

or a brand name. In contrast, my survey did not include any of the flaws identified in Sheetz.


       I declare under the penalty of perjury, that the foregoing is true and correct.

       Executed on this 27th day of October, 2018, in Redwood City, California.



                                                      ________________________
                                                      E. Deborah Jay, Ph.D.




                                                 5
      Case 3:17-cv-00652-KDB-DSC Document 40 Filed 10/29/18 Page 5 of 6
                                  CERTIFICATE OF SERVICE

       I do certify that I electronically filed the foregoing with the Clerk of the Court using the

CM/ECF system, which will send notification of such filing to all counsel of record or interested

parties via the CM/ECF system.


       This 29th day of October, 2018.


                                                      ELLIS & WINTERS LLP

                                                      /s/ Jonathan D. Sasser
                                                      Jonathan D. Sasser
                                                      N.C. State Bar No. 10028
                                                      Alexander M. Pearce
                                                      N.C. State Bar No. 37208
                                                      Post Office Box 33550
                                                      Raleigh, North Carolina 27636
                                                      Telephone: (919) 865-7000
                                                      jon.sasser@elliswinters.com
                                                      alex.pearce@elliswinters.com


                                                      DEBEVOISE & PLIMPTON LLP
                                                      David H. Bernstein*
                                                      James J. Pastore*
                                                      Jared I. Kagan*
                                                      Michael C. McGregor*
                                                      919 Third Avenue
                                                      New York, New York 10022
                                                      Telephone: (212) 909-6696
                                                      dhbernstein@debevoise.com
                                                      jjpastore@debevoise.com
                                                      jikagan@debevoise.com
                                                      mcmcgregor@debevoise.com

                                                      Counsel for Plaintiffs Snyder’s-Lance, Inc.
                                                      and Princeton Vanguard, LLC

                                                      *admitted pro hac vice




      Case 3:17-cv-00652-KDB-DSC Document 40 Filed 10/29/18 Page 6 of 6
